DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7, line 1 recites “the predetermined variation path” should be corrected to “the predetermined variation”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: claim 17, line 1 recites “the predetermined variation path” should be corrected to “the predetermined variation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2013/0226406 A1) (Ueda hereinafter).
Regarding claim 1, Ueda discloses a vehicle lane positioning system comprising:
a sensor arrangement designed to determine lateral boundaries of a vehicle lane (Fig. 3A, lane detection section 301);
a control unit designed to calculate a vehicle travel path within the vehicle lane having a predetermined variation from a centered vehicle pathway (Fig. 3A, vehicle path estimation section 309); and
an actuator unit designed to execute the vehicle travel path within the vehicle lane (Fig. 3A, automatic steering control section 311).
Regarding claim 2, Ueda discloses the system of claim 1, as stated above, wherein the vehicle travel path is offset from a center of the vehicle lane (Fig. 3A, offset adjustment section 307).
Regarding claim 5, Ueda discloses the system of claim 2, as stated above, including an input unit for selectively choosing the predetermined variation for the vehicle travel path (Fig. 3A, offset setting section 303).
Regarding claim 6, Ueda is silent to an input unit includes a wireless communication device capable of receiving an input to select the predetermined variation. However, it is well known in the art that wireless input devices have been used to receive user input because it is easy to setup and cost-effectiveness.
Regarding claim 7, Ueda discloses the system of claim 2, as stated above, wherein the predetermined variation for the vehicle travel path continuously varies between the lateral boundaries ([0047]).
Regarding claim 10, Ueda discloses the system of claim 2, as stated above, wherein the predetermined variation relative to the lateral boundaries is spaced by a clearance distance from each of the lateral boundaries ([0076]).
Regarding claims 11-12, 15-17 and 20, the elements contained in claims 11-12, 15-17 and 20 are substantially similar to elements presented in claims 1-2, 5-7 and 10, respectively, except that they set forth the claimed invention as a method rather than a system and thus are rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Okuda et al. (US 2016/0107645 A1) (Okuda hereinafter).
Regarding claims 3-4, Ueda discloses the system of claim 5, as stated above, except for “wherein the predetermined variation for the vehicle travel path is determined based on a predetermined schedule and by a time schedule that varies on a periodic basis”.
Okuda teaches such claimed subject matter (Abstract). Okuda teaches that “the departure determining part 21 determines whether the vehicle departs from the traveling lane. For the departure determination, a departure prediction time is used which is a time until the lateral displacement X of the vehicle corresponds to the lane boundary sign on the left or right side. The white line recognition device 12 calculates the lateral displacement X periodically, and thus a movement speed Vx in the x-axis direction is known” ([0075]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the departure determining part 21 to periodically determine whether the vehicle departs from the traveling lane.
Regarding claims 13-14, the elements contained in claims 13-14 are substantially similar to elements presented in claims 3-4, respectively, except that they set forth the claimed invention as a method rather than a system and thus are rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661